Citation Nr: 0000138	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  94-41 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from January 1964 
to December 1965, and for a second period of service from 
March 1967 to March 1970, he received a discharge under 
honorable conditions.  During his second period of active 
duty, the veteran served in Vietnam.  His decorations include 
the Vietnam Campaign Medal and the Vietnam Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
PTSD.  

In November 1998, the Board remanded the instant claim to the 
RO for the purpose of further evidentiary development, to 
include VA examinations by a panel of two VA psychiatrists in 
order to determine the propriety of a PTSD diagnosis for the 
veteran.  Having reviewed the record, the Board is satisfied 
that the specified development has been completed.  


FINDING OF FACT

On examination in 1999, following review of the available 
medical evidence and extensive interviews and evaluations of 
the veteran, it was the opinion of 3 VA psychiatrists that 
his psychiatric symptomatology does not meet the criteria for 
a PTSD diagnosis, and thus, a clear, unequivocal diagnosis of 
PTSD is not shown by the evidence of record.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. § 3.304(f) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 38 C.F.R. 
§ 3.304(f) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

According to the decision of the United States Court of 
Appeals for Veterans Claims (hereinafter "Court") in Cohen 
v. Brown, 10 Vet. App. 128 (1999), in order for a claim for 
service connection for PTSD to be well grounded, the 
following three requirements must be met: 1) a clear 
diagnosis of PTSD; 2) inservice incurrence of stressor, and 
3) a causal nexus between the symptomatology and the 
stressor.  A clear diagnosis means an unequivocal diagnosis 
of PTSD.




Evidence and Background

Service medical records show that the veteran was 
psychiatrically evaluated as normal at the time of his 
February 1970 separation examination.  

Service department records show that the veteran served 
honorably during his initial period of active service.  
During his second period of active service, his tour of duty 
in Vietnam was satisfactory.  Thereafter, the records show 
arrests for periods of being absent without leave (AWOL), 
with documentation of two escapes from confinement in the 
post stockade.  In March 1970, he was administratively 
discharged under conditions other than honorable based on his 
request for a discharge for the good of the service in lieu 
of trial by court martial.  The veteran's discharge was 
subsequently upgraded to under honorable conditions in 1977.  

VA outpatient treatment reports, dated between 1981 and 1996, 
show that Valium was prescribed for the veteran on a regular 
basis as treatment for low back pain.  

In 1986, the veteran underwent a psychological evaluation by 
Diana L. McCoy, Ph.D., for the purpose of obtaining social 
security disability benefits.  On evaluation, he reported a 
post-service history of several head injuries with loss of 
consciousness due to fighting episodes, being shot three 
times and stabbed 6 times; and that he had been arrested 
approximately 50 times for public drunkenness.  Diagnostic 
impressions included atypical personality disorder and 
chronic alcoholism, and the Dr. McCoy commented that the 
veteran was highly belligerent and explosive with apparent 
longstanding difficulties in getting along with others.  In 
pursuing his claim for benefits, the veteran's attorney 
argued that the veteran was disabled due to abuse of 
substances identified as alcohol, generally in the form of 
beer; Valium; and Tylenol # 3 and #4.  In 1986, entitlement 
to social security disability benefits was granted for a 
primary diagnosis of fractures of the lower limb and a 
secondary diagnosis of disorders of the back.  

On PTSD examination in June 1997, the VA examiner indicated 
that he had provided treatment to the veteran on a fairly 
regular basis since 1992, and while the veteran had 
complained of generalized symptoms of anxiety and depression, 
these symptoms were primarily related to chronic back pain 
and were never discussed as part of a syndrome of PTSD 
secondary to combat.  The following diagnoses were provided:  
Axis I, anxiety disorder, not otherwise specified, with mixed 
anxiety and depression secondary to Axis II and Axis III; 
Axis II, personality disorder, not otherwise specified, with 
antisocial and borderline traits; Axis III, chronic back 
pain; Axis IV, borderline IQ of 78 and a 3rd grade 
achievement level; and Axis V, a Global Assessment of 
Functioning (GAF) of 50 was assigned.  In the examiner's 
opinion, the veteran's clinical history, review of his claims 
folder, and reports of past psychological testing did not 
support a diagnosis of PTSD.  While he did exhibit symptoms 
similar to those noted for PTSD, these could be equally 
accounted for by Diagnosis I and II.  

The veteran was afforded another VA mental status examination 
in September 1997, at which time no record was available for 
review by the examiner.  The veteran reported that during his 
Vietnam service, he saw many people killed during an attack 
on his base; he saw many people getting killed when he was in 
the field; and he was involved in evacuation and loading dead 
bodies in body bags.  He described symptoms including sleep 
problems, nervousness, recurrent dreams and nightmares about 
his Vietnam experiences, isolation, avoidance of crowds, 
avoidance of war movies and/or talking about Vietnam, an 
inability to socialize, anxiety, and a preoccupation with 
Vietnam memories.  On mental status examination, he was very 
anxious and concentration was somewhat impaired.  There were 
no other psychotic symptoms and memory, recall, judgment, 
insight, and speech were essentially normal.  The following 
diagnoses were provided:  Axis I, chronic PTSD, polysubstance 
abuse, including alcohol abuse and dependence; Axis II, anti-
social personality disorder; Axis III, as per record; Axis 
IV, moderate level; and Axis V, a GAF of 55 was assigned.  

As a result of the conflicting diagnoses shown in the record, 
the Board remanded the instant claim in November 1998 so that 
the veteran could undergo psychiatric testing by a panel of 
two VA physicians who had not previously examined him, for 
the purpose of obtaining opinions as to the exact nature and 
severity of any psychiatric or mental disorder currently 
manifested by the veteran, as well as a specific finding as 
to whether a diagnosis of PTSD was appropriate.  

The veteran was initially examined in March 1999, at which 
time the examiner identified his chief complaints as anxiety; 
increased irritability and withdrawal from people and 
relationships; sleep problems, including dreams and 
nightmares; memory problems; a "hollow feeling," in that he 
wants to be alone and stays away from friends; and avoidance.  
It was noted that during the interview, the veteran described 
a "litany" of complaints related to PTSD symptoms, which 
the examiner described as "somewhat rehearsed."  The 
examiner noted that VA records showed treatment for tension 
and insomnia, and that various medications including Valium, 
Doxepin, and Elavil were prescribed as treatment.  The 
examiner also stated that review of the records revealed a 
concern for drug-seeking.  The veteran had no PTSD clinic 
experience, and had not been seen in a specific Mental Health 
clinic, although he had undergone psychological evaluation 
and treatment for nerves, including anxiety, depressive 
feelings, temper, and outbursts in the 1980's.  

With regard to traumatic stressors relative to his Vietnam 
service, the veteran described incidents which included 
seeing a 10 ton truck roll over on a small civilian vehicle; 
witnessing/learning about suicides; serving on a graves 
registration detail; and injuries to his back which were 
sustained when he fell from a truck and after he prematurely 
jumped from a helicopter (an incident in which he indicated 
he was intoxicated with alcohol).  The noted that the veteran 
was not wounded in the line of duty.  The veteran and his 
wife reported that he had ceased drinking alcohol 6 years 
before, and he continued to use marijuana on a frequent 
basis.  He also reported past experimentation with Quaaludes, 
cocaine in all forms, and LSD.  

Following an analysis of the evidence available in the claims 
folder and on the basis of interviews with the veteran and 
his wife, it was the examiner's assessment that the veteran 
had suffered for some time with the symptom of anxiety, which 
was described at times as anxiety and at other times as 
tension, which undoubtedly contributed to his chronic 
irritability and explosiveness, and which may have 
contributed to insomnia.  According to the examiner, the 
veteran believes that his anxiety is caused by PTSD, and he 
is able to subjectively endorse many of the symptoms of PTSD, 
but he has a difficult time giving detailed examples of how 
these symptoms present in his life.  It was noted that his 
extensive record documented no evidence or report of PTSD 
symptoms until his June 1997 VA examination (at which time a 
diagnosis of PTSD was made).  The examiner further noted that 
the diagnosis of PTSD in June 1997 was based purely on the 
veteran's subjective reports, as the records were not 
available to the examiner at that time; and that a VA 
psychiatrist who had documented contact with the veteran on 3 
occasions since 1992 did not diagnose PTSD.  

It was the examiner's suspicion that the veteran's complaints 
of anxiety were unrelated to a PTSD diagnosis, and that most 
likely, the most significant factors contributing to chronic 
intermittent anxiety overlying a chronic constant anxiety 
were his longstanding alcohol use and more recent 
sedative/hypnotic dependence, and the examiner attributed 
these diagnoses to direct central nervous system (CNS) 
toxicity of alcohol and possibly benzodiazepines as well as 
daily episodes of covert alcohol or Valium withdrawal.  In 
support of this opinion, the examiner cited records of the 
veteran's frequent return to clinics for early renewal of 
Valium prescriptions and his history of alcoholism, multiple 
arrests for public drunkenness, and multiple assaults while 
drunk.  

In addition to other physical factors, it was the examiner's 
belief that a further significant contribution to the 
veteran's anxiety disorder came from a personality style 
consistent with anti-social personality disorder, a diagnosis 
which "most likely underlies all of the polysubstance 
dependence (alcohol, sedative/hypnotics, and quite possibly 
opiates)."  The examiner suggested that in the development 
of the current mental status, the veteran had an antisocial 
personality disorder which presented before the age of 15, 
followed by quick addiction to Valium for treatment of back 
pain, which in turn led to difficulty with nerves, secondary 
to the toxic effects of Valium on the brain.  Ultimately, the 
veteran had been seeking a PTSD diagnosis in order to 
increase his compensation.  In the examiner's view, the 
current disability did not appear to be related to active 
duty service, as the primary psychiatric diagnosis of 
antisocial personality disorder was evident prior to military 
enlistment, and it did not appear that his active duty 
service aggravated the anxiety disorder, which did not occur 
until much later and after years of excessive alcohol and 
Valium use.  

The examiner provided the following diagnoses in the order as 
given:  Axis II, anti-social personality disorder; Axis I, 
(a) polysubstance dependence (alcohol, opioids, 
sedative/hypnotics); (b) anxiety disorder due to 
polysubstance dependence, antisocial personality disorder, 
chronic pain, and recurrent closed head injuries; Axis II, 
borderline intellectual function; Axis III, see past medical 
history; Axis IV, stressors of financial strain, chronic 
irritability, and chemical dependence; and Axis V, a GAF of 
56, both currently and for the past year.  

The veteran was again examined for Remand purposes in August 
1999, at which time he was evaluated by a panel of two VA 
psychiatrists which included the Chief of Psychiatry and 
Director of Research at the Mountain Home, Tennessee VAMC and 
the Chief of Inpatient Service at that facility.  The 
veteran's three-volume record, including reports of past VA 
compensation and pension examinations and the 1986 report of 
a clinical psychological evaluation, were reviewed by the 
examiners, who also conducted an interview with the veteran 
and his wife.  

The report indicates that the veteran's chief complaints 
included nerve problems, anxiety, sleeping difficulty, 
difficulties getting along with other people and old friends, 
an inability to carry out conversations, attitude problems, 
excessive irritability and anger, and nightmares.  It was 
noted that his childhood included a history of truancy, 
running away from home, and fighting, and he dropped out of 
school in the 9th grade. 

The examination report contains detailed descriptions of the 
veteran's medical history, including his treatment for 
chronic anxiety and dysthymia during the past 12 to 15 years 
and ongoing and continuing treatment for chronic back pain 
and problems; his  military history, including 3 or 4 periods 
of being AWOL (the examiners noted discrepancies in history 
as reported to them by the veteran as opposed to that which 
he reported to other examiners); social history, including 
his assertion at the time of examination that he had stopped 
drinking 3 years before and a history of using opioids and 
benzodiazepine (the examiners noted evidence in the record 
showing that he had been using more medication than 
prescribed for him resulting him going to his physician's 
office for earlier prescriptions); and employment history, as 
documented by the claims folder and in the interview with the 
veteran and his wife.  

In addition to the subjective complaints noted previously, 
the veteran complained of flashbacks, avoidance behavior, 
lack of interest in activities, and feelings of detachment, 
which he attributed to his back problems and generalized 
anxiety.  He also described frequent anger outbursts and 
exaggerated startle response.  He and his wife indicated that 
some of the symptoms of nightmares, irritability, and anxiety 
had decreased since he stopped using alcohol.  It was noted 
that the veteran grinned and smiled when describing his war-
time experiences.  

On mental status examination, the veteran described his mood 
as anxious, but in general his affect was full range.  He was 
fully oriented, and thought processes were logical, coherent, 
and goal-directed with no sign of psychosis.  Based on the 
findings as observed by the two psychiatrists, it appeared 
that the veteran had a current diagnosis of polysubstance 
dependence which included alcohol dependence in complete 
remission as reported by the veteran.  It was noted that he 
had been drinking alcohol all his life as evidenced by his 
history; and considering the number of years he abused to a 
point of physiological dependence with multiple drunkenness 
charges, alcohol being a CNS depressant can cause 
disinhibition and anxiety when a person decreases their 
intake or tries to quit, which must have caused significant 
psychological problems in the veteran's life.  

It was also noted that two significant prescription drugs 
used by the veteran included Valium and opioids, which are 
potent CNS depressants and can cause severe depression and 
anxiety especially when tolerance is developed.  It was noted 
that the veteran was currently being tapered off opioids with 
the use of Methadone, which showed the intensity of his 
dependence.  The examiners further noted that the veteran 
drank 12 to 14 cups of coffee per day, and that this level of 
caffeine intake could also play a significant role in his 
current psychopathology of anxiety and insomnia.  

Based on all the records reviewed and the extensive interview 
of the veteran, the panel of two VA examiners concluded 
although he reported symptoms of PTSD, the criteria for a 
DSM-IV diagnosis of PTSD were not met.  They suggested that 
his pre-morbid personality of anti-social behavior played a 
significant role as did abuse and dependence of alcohol, 
opioids, caffeine, and multiple head injuries with trauma 
which together had caused significant damage to his CNS, thus 
producing his symptoms.  It was the opinion of these 
examiners that the veteran's current psychopathology was not 
caused or aggravated by his military experience.  

The following diagnoses were provided:  Axis I, (1) 
polysubstance dependence including alcohol dependence in 
complete remission; (2) sedative hypnotic abuse continuous; 
(3) opioids abuse continuous; (4) caffeine related disorder, 
not otherwise specified; (5) anxiety disorder, not otherwise 
specified due to general medical condition, chronic back pain 
and (6) polysubstance dependence, also related to multiple 
head injuries; Axis II, anti-social personality disorder; 
Axis III, (1) chronic back pain, (2) status post head injury, 
(3) status post gunshot wounds, (4) status post stab wounds, 
(5) bronchial asthma, (6) status post fracture, left ankle; 
Axis IV, financial difficulties, problems with substance 
abuse, and Axis V, a GAF of 50.  It was noted that it was not 
possible to report GAF for each individual diagnosis, and 
that this assessment was based on totality of the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  It was 
the opinion of the examiners that the veteran's chronic 
occupational dysfunction was largely due to a combination of 
orthopedic problems and in the past, alcohol dependence.  

In a VA Form 9 received at the RO in September 1999, the 
veteran indicated that his wife was present for the 
interviews during all of his examinations and he felt he 
could not say everything he wanted to say because he did not 
want her to hear.  In addition, he indicated that in seeing 
all of these examiners he was with them all less than an 
hour.  It is his belief that the examinations were cursory at 
best and the doctors were not with him long enough to make 
good and thorough judgments.  He argued that he has used 
alcohol as a way of coping with what he saw in Vietnam.  


Analysis

Having reviewed the record, the Board has determined that a 
well grounded claim for service connection for PTSD has not 
been presented.  Specifically, according to the holding of 
the Court in Cohen, supra, a well grounded claim for service 
connection for PTSD requires evidence of a clear, or 
unequivocal, diagnosis of PTSD.  Based on conflicting 
diagnoses which were of record at the time of the Board's 
review of this claim in November 1998, this issue was 
remanded for the purpose of determining whether a diagnosis 
of PTSD was appropriate.  

The reports of examinations conducted in 1999 show that in 
the opinion of 3 VA psychiatrists (each of whom conducted 
extensive interviews with the veteran and a review of his 
entire 3 volume claims folder), the veteran's current 
psychiatric symptomatology does not meet the criteria for a 
diagnosis of PTSD according to the Diagnostic and Statistical 
Manual for Evaluation of Mental Disorders (DSM-IV).  The 
veteran is currently diagnosed with anti-social personality 
disorder, polysubstance dependence, and anxiety disorder, and 
it is also the opinion of these examiners that the currently 
manifested mental disorders are unrelated to his period of 
active service.  The examiners have suggested that the 
veteran's symptoms of anxiety, depression, tension, and 
irritability are most likely related to his personality 
disorder acting in conjunction with central nervous system 
damage as a result of a longstanding history of alcohol use 
and abuse, Valium dependence, a history of head injuries, and 
excessive use of caffeine.  

As such, the record does not demonstrate that the veteran 
currently suffers from PTSD, the disability for which service 
connection is claimed, and the record does not include a 
clear, unequivocal diagnosis of PTSD.  In fact, a diagnosis 
of PTSD has been completely ruled out by three VA 
psychiatrists following comprehensive and exhaustive 
evaluation and review of the veteran and his medical history.  
In light of the foregoing, the Board must find that the 
instant claim for service connection for PTSD is not well 
grounded, in that the requirements for a well grounded claim 
as set forth in Cohen have not been satisfied.  Accordingly, 
the veteran's claim is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied.  In this case, the RO 
fulfilled this obligation in the August 1999 Supplemental 
Statement of the Case, in which the veteran was informed that 
the evidence does not show a confirmed diagnosis of PTSD 
which would permit a finding of service connection.  

In denying the veteran's claim, the Board also finds that 
there is no prejudice to the veteran in denying this claim as 
not well grounded, although the RO recently adjudicated this 
claim on the merits.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).



ORDER

Service connection is denied for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

